At this term of the Court, comes the said appellant, by Ford, his attorney, and suggests to the Court, that in the entry of the order made at the last term of this Court, there is error in this: That the name of the said appellee is written “ Nathan Sparks,” whereas it should have been written “ Matthew Sparks,” and enters a motion to amend accordingly: and it appearing to the Court by an inspection of the record aforesaid, that such error exists, It is therefore considered by the Court, that said motion he granted, and the order-aforesaid amended in conformity therewith : and that a copy of said order as amended, together with a copy of this order, be certified to the Circuit Court of Schuyler county.